Name: Commission Regulation (EEC) No 2572/85 of 11 September 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 246/8 Official Journal of the European Communities 13. 9 . 85 COMMISSION REGULATION (EEC) No 2572/85 of 11 September 1985 on the supply of various lots of butteroil as food aid aid (4), as amended by Regulation (EEC) No 1886/83 (^ ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Reglation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ('), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), as last amended by Regulation (EEC) No 1298/85 (3), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allo ­ cated to Ethiopia 800 tonnes of butteroil to be supplied cif ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 23. 2. 1985, p. 2. I1) OJ No L 148, 28 . 6. 1968, p. 13 . (3) OJ No L 137, 27. 5. 1985, p. 5. (4) OJ No L 142, 1 . 6. 1983, p. 1 . 0 OJ No L 187, 12. 7. 1983, p. 29 . 13. 9. 85 Official Journal of the European Communities No L 246/9 ANNEX Notice of invitation to tender (') Description of the lot A B 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision  of 9 July 1985  of 1 August 1985 2. Recipient 3 . Country of destination | Ethiopia 4. Stage and place of delivery cif Assab Massawa (2) 5. Representative of the recipient RRC 'Relief and Rehabilitation Commission', PO box 5686, Addis Ababa 6. Total quantity 400 tonnes 400 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German Belgian 9. Specific characteristics 10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 0 12. Shipment period Before 31 October 1985 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German | Belgian intervention agency in accordance with Article 15 of Regulation (EEC) ¢ No 1354/83 (3) (4) (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) The choice between the ports of Assab and Massawa remains open ; the decision as to which one has been chosen will be noti ­ fied not later than when the ship enters Ethiopian waters. (3) The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1,5 tax normally paid must not be applied in the case of this ship.' (4) Commission delegate to be contacted by the successful tenderer : M. Wallner, Tedla Desta Building, Africa Av. (Bole Road) 1st Floor, PO box 5570, Addis Ababa (telex 21135 DELEGEUR  Addis Ababa). (*) The month of shipment must be marked on the sacks in concise form (e.g. V. 85 for May 1985).